Citation Nr: 0009873
Decision Date: 04/13/00	Archive Date: 09/08/00

DOCKET NO. 96-51 204               DATE APR 13 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Evaluation of pes planus, rated as 10 percent disabling from August
31, 1992.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from November 1977 until October
1980.

This appeal comes before the Department of Veterans Affairs (VA)
Board of Veterans' Appeals (Board) from a rating decision of August
1996 from the Winston-Salem, North Carolina Regional Office (RO)
which granted service connection for bilateral pes planus pursuant
to an order of the Board. The disability was rated as 10 percent
disabling, effective from August 31, 1992. The veteran expressed
dissatisfaction with the initial disability evaluation for the
service- connected foot disorder and perfected an appeal of that
determination.

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(Court) has indicated that a distinction must be made between a
veteran's dissatisfaction with the initial rating assigned
following a grant of service connection (so-called "original
ratings"), and dissatisfaction with determinations on later-filed
claims for increased ratings. See Fenderson v. West, 12 Vet. App.
119, 125-26 (1999). Inasmuch as the question currently under
consideration was placed in appellate status by a notice of
disagreement expressing dissatisfaction with an original rating,
the Board has characterized the rating issue on appeal as set forth
on the title page of this decision.

FINDING OF FACT

The veteran has severe bilateral pes planus manifested by severe
pronation, and swelling with use; however, he does not experience
extreme tenderness of the plantar surfaces, marked displacement and
severe spasm of the tendo achillis on manipulation, or problems
such that improvement is not shown by use of orthopedic shoes or
appliances.

2 - 

CONCLUSION OF LAW

A 30 percent evaluation for bilateral pes planus is warranted. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.7, 4.22, 4.71a
(Diagnostic Code 5276) (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a
schedule of ratings that is based, as far as can practicably be
determined, on the average impairment of earning capacity. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1 (1999). Each service-
connected disability is rated on the basis of specific criteria
identified by diagnostic codes. 38 C.F.R. 4.27 (1999).

Diagnostic Code 5276 provides for rating pes planus. 38 C.F.R.
4.71a. When this disability is pronounced, marked pronation,
extreme tenderness of plantar surfaces of the feet, marked inward
displacement and severe spasm of the tendo achillis on
manipulation, not improved by orthopedic shoes or appliances, a 50
percent rating is assignable for bilateral pes planus. Diagnostic
Code 5276. When the disability is severe, objective evidence of
marked deformity (pronation, abduction, etc.), pain on manipulation
and use accentuated, indication of swelling on use, characteristic
callosities, a 30 percent rating is warranted for bilateral pes
planus. Id. When there is moderate disability, weight-bearing line
over or medial to the great toe, inward bowing of the tendo
achillis, pain on manipulation and use of the feet, a 10 percent
rating is warranted. Id.

In the veteran's case, a February 1996 VA examination showed that,
while he had no significant callosities on the plantar surfaces, he
had pronation that was considered "severe." Additionally, when
examined in July 1997, it was noted that he experienced periodic
swelling. What is significant about such findings is that these
problems, namely swelling with use and marked deformity such as
pronation, are the type of problems that warrant the assignment of
a 30 percent rating. Even though it was noted that there were no
"significant" callosities, such a statement

- 3 -

implies that indeed some callus formation existed, albeit of the
type that was not "significant."

The rating criteria set out above do not require that each of the
listed problems be shown in order to award a higher rating.
Additionally, it is not required that characteristic callosities be
"significant" in order to award the 30 percent rating. Diagnostic
Code 5276. Consequently, with application of 38 C.F.R. 4.7, the
Board finds that a higher rating is warranted (30 percent). 38
C.F.R. 4.7 (the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria for that
rating). Given the finding of severe pronation, the indication of
swelling with use, and the implication that the veteran experiences
some callosities, albeit not significant ones, the Board concludes
that the criteria for the higher evaluation are met. Id.

A rating higher than 30 percent is not warranted because extreme
tenderness of the plantar surfaces, marked inward displacement and
severe spasm of the tendo achillis on manipulation, or lack of
improvement by use of orthopedic shoos or appliances has not been
shown. In February 1996, for example, some discomfort on
manipulation was noted, but extreme tenderness was not.
Consequently, a 30 percent rating is warranted for bilateral pes
planus, but no more. The Board finds, from a review of the record,
that this is so during the entire period from the effective date of
the grant of service connection until the present. Fenderson,
supra.

Finally, although the veteran's enlistment examination showed that
he had "moderate" pes planus on entry, other findings necessary to
determine that he in fact had a compensable disability under the
rating schedule at the time of entry were not made. In other words,
no specific findings suggesting that he experienced at least a 10
percent disability in accordance with Diagnostic Code 5276 were
made. The reference to his pes planus as being "moderate" was not
otherwise supported in the record with findings such as inward
bowing of the tendo achillis pain on manipulation and use, or the
weight-bearing line over or medial to the great toe. Diagnostic
Code 5276. Consequently, the Board concludes that a deduction of
the

4 -

30 percent rating is not warranted under 38 C.F.R. 4.22 on account
of pre-existing disability. This is so because the degree of
disability was not ascertainable in terms of the applicable rating
criteria.

ORDER

A 30 percent rating for bilateral pes planus is granted, subject to
the laws and regulations governing the award of monetary benefits.

MARK F. HALSEY 
Member, Board of Veterans' Appeals



